DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-2 and 14 are amended and claims 10-11 and 15-18 are withdrawn, resulting in claims 1-9 and 12-14 pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg-Laforce (US 5618622)1 in view of Imashiro (US 2011/0232653)1 and Mathis (US 7845351). Supporting evidence provided by ASTM F2299-03.
With respect to claims 1 and 13, Gillberg-Laforce teaches a fibrous material used as a filtration medium (col. 1, lines 6-7), specifically a surface-modified fibrous material which includes hydrocarbon polymer fibers having cationic or anionic groups on the surfaces thereof (polymer with an ionic functional group) (col. 3, lines 10-13). The fibrous material may be a nonwoven sheet (col. 5, lines 3-12).
Gillberg-Laforce is silent as to the polymer fibers having a diameter in the nanometer range.
Imashiro teaches an antimicrobial, dustproof fabric which includes a nanofiber nonwoven layer (paragraph [0039]). The fibers making up the nanofiber nonwoven fabric have an average diameter of at least 1 nm but less than 1,000 nm, preferably between 10 and 800 nm, and more preferably between 50 to 700 nm (paragraph [0061]). At an average fiber diameter of 1,000 nm or more, the ability to trap contaminates (e.g., bacteria, viruses, fungi, dust) will decrease (paragraph [0061]).
The fiber diameter range substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Imashiro, because overlapping ranges have been held to establish prima facie obviousness.	
Since both Gillberg-Laforce and Imashiro teach filters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Willis to be a nanofiber nonwoven fabric with the fiber diameter disclosed by Imashiro, in order to trap contaminates such as bacteria, viruses, fungi, and dust.
Gillberg-Laforce in view of Imashiro is silent as to the nanofiber nonwoven fabric having a dust collection efficiency against particles having a diameter ranging from 100 nm to 300 nm of 90% or more and a breathing resistance of 3 mm H2-O or less.
Mathis teaches a face mask that includes a body portion and at least one germicidal agent in an effective amount to reduce the number of viable microbes (col. 1, lines 41-48). The layers of the face mask may be nonwoven (col. 4, lines 31-42). The face mask may exhibit a differential pressure less than or equal to 8 mm water/cm2, desirably less than or equal to 5 mm water/cm2, 2 as measured by ASTM F2101 to ensure the respiratory comfort of the product (col. 6, lines 5-30). The face mask can have a particle filtration efficiency (PFE) of greater than or equal to about 85-90%, more particularly greater than or equal to 95%, even still more particularly greater than or equal to 99% as measured by Latex Particle Challenge testing (ASTM F2299) (col. 6, lines 5-30).
As evidenced by ASTM F2299-03, the particle sizes tested in the particle filtration efficiency test ranged in size from 0.1 to 5.0 microns (100-5000 nm) (1.1.1). Therefore, the face masks of Mathis have a particle filtration efficiency of greater than or equal to 99% for particles with a particle size of 100-5000 nm.
Since both Gillberg-Laforce in view of Imashiro and Mathis teach filters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven filter to have a differential pressure of less than 2.5 mm water/cm2 and a particle filtration efficiency of greater than or equal to 99% for particles with a particle size of 100-5000 nm, in order to provide a filter that provides respiratory comfort in combination with sufficient particle filtration efficiency.

With respect to claims 2-3, Gillberg-Laforce in view of Imashiro and Mathis teaches all the limitations of claim 1 above. Gillberg-Laforce further teaches the cationic groups may be quaternary ammonium groups (ammonium group) and the anionic groups may be carboxylic acid or sulfonic acid groups (sulfonate group) (col. 3, lines 17-19).


With respect to claims 4-5, Gillberg-Laforce in view of Imashiro and Mathis teaches all the limitations of claim 2 above. Claims 4-5 further limit some of the ionic functional groups listed in claim 2, but do not require the ionic functional group to be the group specified in each of claims 4-5. As such, since Gillberg-Laforce teaches an ammonium group and a sulfonate group, which are listed in claim 2 but not further limited by claims 4-5, Gillberg-Laforce reads on claims 4-5 as the specific groups in claims 4-5 are not required.

With respect the claim 7, Gillberg-Laforce in view of Imashiro and Mathis teaches all the limitations of claim 1 above. Gillberg-Laforce further teaches that “hydrocarbon polymer” includes polystyrenes (col. 4, lines 17-29).
Gillberg-Laforce teaches a plurality of hydrocarbon polymers suitable for use in the filter (col. 4, lines 17-29). To one of ordinary skill in the art, it would have been obvious to try the hydrocarbon polymers listed in order to determine which polymer provides the desired filtration effect. See MPEP 2143.

With respect to claim 14, Gillberg-Laforce in view of Imashiro and Mathis reaches all the limitations of claim 1 above. The limitation "wherein the polymeric nonwoven web is an aerosol filter” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Gillberg-Laforce in 
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Claims 1-2, 4-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2014/0197032)2 in view of Imashiro (US 2011/0232653)1 and Mathis (US 7845351). Supporting evidence provided by ASTM F2299-03.
With respect to claims 1-2, 8, and 13, Willis teaches amino- or phosphino-functionalized block copolymers which comprise (a) at least two end blocks A (monomer unit having no ionic functional group) wherein each end block A is substantially free of amino- or phosphino-functional groups and (b) at least one interior block D (monomer having the ionic functional group) comprising at least one amino- or phosphino-functionalized polymer unit of formula (I) or a corresponding onium salt (paragraphs [0008]-[0020]). The corresponding onium i) (ionic functional group) (paragraph [0149]). “Onium salt” refers to the ammonium and/or phosphonium salts of the functionalized block copolymer, a segment or block thereof, or a polymer unit thereof (paragraph [0086]).
The functionalized block copolymers of Willis have selectivity in transporting gases which makes them useful for gas separation applications (paragraph [0314]). Accordingly, the copolymers are particularly employed as materials in filtration devices, anionic membranes, and cationic membranes (paragraphs [0315] and [0317]-[0319]).
Willis is silent as to the copolymer being polymer fibers with a diameter in the nanometer range in a polymeric nonwoven web.
Imashiro teaches an antimicrobial, dustproof fabric which includes a nanofiber nonwoven layer (paragraph [0039]). The fibers making up the nanofiber nonwoven fabric have an average diameter of at least 1 nm but less than 1,000 nm, preferably between 10 and 800 nm, and more preferably between 50 to 700 nm (paragraph [0061]). At an average fiber diameter of 1,000 nm or more, the ability to trap contaminates (e.g., bacteria, viruses, fungi, dust) will decrease (paragraph [0061]).
The fiber diameter range substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Imashiro, because overlapping ranges have been held to establish prima facie obviousness.	
Since both Willis and Imashiro teach filters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Willis in view of Imashiro is silent as to the nanofiber nonwoven fabric having a dust collection efficiency against particles having a diameter ranging from 100 nm to 300 nm of 90% or more and a breathing resistance of 3 mm H2-O or less.
Mathis teaches a face mask that includes a body portion and at least one germicidal agent in an effective amount to reduce the number of viable microbes (col. 1, lines 41-48). The layers of the face mask may be nonwoven (col. 4, lines 31-42). The face mask may exhibit a differential pressure less than or equal to 8 mm water/cm2, desirably less than or equal to 5 mm water/cm2, and more desirably less than 2.5 mm water/cm2 as measured by ASTM F2101 to ensure the respiratory comfort of the product (col. 6, lines 5-30). The face mask can have a particle filtration efficiency (PFE) of greater than or equal to about 85-90%, more particularly greater than or equal to 95%, even still more particularly greater than or equal to 99% as measured by Latex Particle Challenge testing (ASTM F2299) (col. 6, lines 5-30).
As evidenced by ASTM F2299-03, the particle sizes tested in the particle filtration efficiency test ranged in size from 0.1 to 5.0 microns (100-5000 nm) (1.1.1). Therefore, the face masks of Mathis have a particle filtration efficiency of greater than or equal to 99% for particles with a particle size of 100-5000 nm.
Since both Willis in view of Imashiro and Mathis teach filters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven filter to have a differential pressure of less than 2.5 mm water/cm2 and a particle filtration efficiency of greater than or equal to 99% for particles with a 

With respect to claims 4-5, Willis in view of Imashiro and Mathis teaches all the limitations of claim 1 above. Claims 4-5 further limit the ionic groups listed in claim 2, but do not require the ionic functional group to be the group specified in each of claims 4-5. As such, since Willis in view of Imashiro teaches an ammonium group and a phosphate group, which are listed in claim 2 but not further limited by claims 4-5, Willis in view of Imashiro reads on claims 4-5 as the specific groups in claims 4-5 are not required.

With respect to claim 6, Willis in view of Imashiro and Mathis teaches all the limitations of claim 1 above. Willis further teaches the anion which provides the anion equivalent Y’- of the onium salt is not specifically restricted and may be a halogenide such as iodide (I-) (paragraph [00152]).

With respect to claims 7 and 9, Willis in view of Imashiro and Mathis teaches all the limitations of claims 1 and 8 above. Willis further teaches the end blocks A (monomer unit having no ionic functional group), may be styrene (paragraph [0022]).

With respect to claim 14, Willis in view of Imashiro and Mathis teaches all the limitations of claim 1 above. The limitation "wherein the polymeric nonwoven web is an aerosol filter” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of 
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Claims 2, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2014/0197032)3 in view of Imashiro (US 2011/0232653)1 and Mathis (US 7845351) as applied to claim 1 above, and further in view of Kim (US 2013/0231400)1.
With respect to claims 2, 5, and 12, Willis in view of Imashiro and Mathis teaches all the limitations of claim 1 above. As discussed above, Willis teaches amino- or phosphino-functionalized block copolymers which comprise (a) at least two end blocks A wherein each end 
Willis in view of Imashiro and Mathis is silent as to the polymer being a polymer represented by formula 3 as defined in claim 12.
Kim teaches 2-methacryloyloxyethyl phosphorylcholine (MPC) and hydrophobic monomers that can be randomly polymerized into a polymer chain to produce a water soluble zwitterionic random copolymer containing phosphocholine groups (paragraph [0016]). Such copolymers can have excellent flexibility in aqueous environments and good compatibility with other hydrophobic substances (paragraph [0016]). The hydrophobic monomer used may be a hydrophobic methacrylate monomer such as 2,2-hydroxyethyl methacrylate (paragraph [0038]).
Kim teaches a plurality of hydrophobic methacrylate monomers suitable for use in the copolymer (paragraph [0038]). To one of ordinary skill in the art, it would have been obvious to try the hydrophobic methacrylate monomers listed in order to determine which monomer provides the copolymer and flexibility. See MPEP 2143.
Since both Willis in view of Imashiro and Mathis and Kim teach phospho-functionalized block copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block copolymer of Willis in view of Imashiro and Mathis to be the copolymer taught by Kim, in order to provide excellent flexibility in aqueous environments and good compatibility with other hydrophobic substances.
Polymer Synthesis Example 3: Polymer C on pages 34-35 of the instant specification also use the reactants 2,2-methacryloyloxyethyl phosphorylcholine (MPC) and 2,2-hydroxyethyl methacrylate as in Kim. Therefore it is reasonable to presume the structure of the Kim copolymer is the same as the structure of Polymer C, seen on page 34 of the instant specification.
With respect to claim 12,  when comparing to the structure of Polymer C of the instant specification, l is 0, n is 1 or greater, m1 is 0, m2 is 1 or greater, Rc1 and Rd1 are CH3 (C1 alkyl group), Rc2 and Rd2 are hydrogen, Rc3 is an alkoxy group, Rd3 is a carbonyl group, and IG2 is a zwitter ionic group.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-9 and 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed November 18, 2020.







Response – Claim Rejections 35 USC §102 and 103
Applicant’s arguments filed November 18, 2020 have been fully considered.
The rejections of claims 1-5, 8, and 12-14 under 35 U.S.C. 102 and 103 over Chen (US 2010/0219123) have been withdrawn in light of the amendments to the claims filed November 18, 2020.
Applicant’s arguments with respect to claims 1-9 and 13-14 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Gillberg-Laforce in view of Imashiro and Willis in view of Imashiro not teaching the new claim amendments, specifically the newly added structural feature wherein the nonwoven web has a dust collection efficiency against particles having a diameter ranging from 100 nm to 300 nm is 90% or more and a breathing resistance of 3 mm H2O or less. The newly added reference Mathis (US 7845351) is used in combination with Gillberg-Laforce in view of Imashiro and Willis in view of Imashiro to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented